This court finds that the trial court was correct in sustaining the motion of the defendants at the conclusion of the plaintiff’s case, that the court direct the jury to render a verdict in favor of defendants. A careful examination of the record compels the conclusion that there was no evidence tending to prove the material allegations of the plaintiff’s petition.
This court, therefore, finds that the court of appeals did not err in affirming the judgment of the trial court, and the judgment of the court of appeals is affirmed.

Judgment affirmed.

Jones, Matthias, Johnson dhd Merrell, JJ., concur.